Citation Nr: 0600192	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-26 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army from April 1971 to February 1973.  He had service in 
Vietnam from September 1971 to August 1972.  His military 
occupational specialty on his DD Form 214 is helicopter 
repairman.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that determined that the veteran 
had failed to submit new and material evidence to reopen a 
claim for service connection for PTSD.  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge at the RO in July 2005.  A 
transcript of the hearing is associated with the claims 
folder.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in September 1995, the RO denied 
service connection for PTSD based on the finding that the 
veteran had failed to submit evidence showing a current 
diagnosis of PTSD; the veteran did not appeal the September 
1995 decision within one year of being notified.

2.  The evidence received since the September 1995 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 1995 rating action that determined that 
denied service connection for PTSD is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the United States Court of Appeals for Veterans 
Claims (Court) held, in pertinent part, that the law requires 
only the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. 
§ 3.303(a) (2005).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2005) (i.e., under the criteria of DSM-IV); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally-decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claim was filed prior to 
that date.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Using the guidelines noted above, the Board finds that the 
veteran has submitted new and material evidence.  The claim 
concerning entitlement to service connection for PTSD will be 
reopened.  

Service connection for PTSD was originally denied in 
September 1995.  The basis of the denial was that there was 
no evidence of a current diagnosis of PTSD.  Reference was 
made to an April 1995 VA psychiatric examination that had 
diagnosed the veteran as having differentiated somatoform 
disorder and personality disorder not otherwise specified.  
The examiner also indicated at that time that the veteran had 
not presented adequate symptoms and stressors to support a 
diagnosis of PTSD.  Notice of the decision was mailed to the 
veteran in September 1995.  The veteran did not appeal the 
decision.  The September 1995 rating decision therefore 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

As noted above, service connection for PTSD was denied 
because there was no evidence that the veteran had been 
diagnosed as having PTSD.  The evidence received by VA after 
the September 1995 decision includes an October 2000 
outpatient record from the Little Rock VA Medical Center 
(VAMC) that diagnosed the veteran as having prolonged PTSD.  
Therein, the examiner made reference to several in-service 
stressor events, to include being robbed and engaging in 
combat.  The examiner also indicated that the symptoms, 
stressors, and complaints presented by the veteran supported 
the diagnosis of PTSD.  Subsequent records show the diagnosis 
of PTSD and document active treatment for the same.  As the 
findings of VA outpatient records are deemed credible, such 
evidence is both new and material.  See Justus, supra.

The evidence shows that the veteran is currently diagnosed as 
having PTSD.  The records also appear to associate the 
veteran's problem with PTSD to stressor events that occurred 
during his active military service.  This evidence is not 
cumulative or redundant of the evidence previously of record, 
since it implies that the veteran's current psychiatric 
disability (PTSD) may be related to his active service.  This 
evidence is also so significant that it must be considered in 
order to fairly decide the merits of the claim.  The newly 
submitted VA outpatient treatment records are therefore new 
and material, and the claim for service connection for PTSD 
is reopened.

As the issue of whether new and material evidence has been 
received has been resolved in the veteran's favor, analysis 
of whether the requirements of 38 U.S.C.A. § 5103 (West 2002) 
have been met by VA is not in order.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for PTSD is 
granted.


REMAND

In the present case, the veteran has been diagnosed as having 
PTSD and there is medical evidence associating the veteran's 
PTSD to stressors purported to have occurred during his 
active service.  However, while some effort was made to 
verify some of the veteran's asserted stressors, there are 
other stressors that the veteran has claimed where no attempt 
at verification has been made.  Critical elements of the 
veteran's diagnosis of PTSD, most fundamentally those 
concerning the existence of stressors, appear to be based 
wholly upon statements of history provided to the examiner by 
the veteran.  The question of whether the appellant was 
exposed to a stressor in service is a factual determination 
and VA adjudicators are not bound to accept such statements 
simply because treating medical providers have done so.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).

At his July 2005 personal hearing, in personal statements, 
and in copies of letters that he had written to relatives 
during service, the veteran discussed his purported in-
service stressors in great detail.  He did not waive initial 
RO review of the copies of letters that he submitted 
subsequent to his July 2005 hearing.  He asserted on multiple 
occasions that he engaged in combat while serving as a door 
gunner.  He also maintained that he was robbed at gunpoint by 
two fellow service members.  He said he was a witness in the 
prosecution of his assailants.  In this regard, the veteran 
stated that the robbery occurred sometime in the first week 
of December 1971 while stationed in Ahn Son, and that the 
court martial proceedings were in January 1972.  He recalled 
receiving orders to attend the court martial.  He furnished 
the name of a fellow service member (L.B.) who was also a 
witness.  In the letters that he submitted, he also stated 
that his unit was subject to mortar attacks.  See Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997) (requiring corroboration 
of every detail, including the veteran's personal 
participation, defines "corroboration" far too narrowly) and 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002) (The 
records need only imply the veteran's participation - to not 
controvert the veteran's assertion that he was present when 
the events the records establish that his unit experienced 
occurred). 

In order to ensure that the duty to assist has been met, 
efforts should be undertaken to obtain additional information 
that may corroborate the veteran's claimed stressors.  
38 C.F.R. § 3.304(f); Cohen V. Brown, 10 38 C.F.R. § 128 
(1997).  Attempts to verify the occurrence of the veteran's 
claim that he was robbed at gunpoint should be made.  During 
the period in question, the veteran's service appears to have 
been with the United States Army, HHC, 12th CBT, AVN, GP.

In light of the above, this case is remanded to the RO (via 
the AMC) for the following development:

1.  Obtain the veteran's complete medical 
file from the Little Rock VAMC since 
September 2002 and associate it with the 
claims folder.

2.  Review the additional evidence 
submitted by the veteran concerning his 
stressors and prepare a summary of all 
the claimed stressors based on review of 
all pertinent documents.  This summary, 
and all associated documents, should be 
sent to the U.S. Armed Services Center 
for Unit Records Research (CURR) or other 
appropriate service department who should 
be asked to provide any information that 
might corroborate the veteran's alleged 
stressors, including with specific 
reference to his participation in 
criminal proceedings at his base and 
exposure to mortar attacks.  If 
additional information is needed from the 
veteran, e.g., pertaining to specific 
dates, he should be contacted.  In 
particular, they should be asked to 
provide the unit history for the United 
States Army, HHC, 12th CBT, AVN, GP.  The 
morning reports for this company should 
also be requested for the same time 
period.  This search should include any 
orders the veteran received to report for 
court martial proceedings as a witness.

3.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was exposed to a stressor(s) in 
service.  If it is determined that the 
record establishes the existence of a 
stressor(s), specify what stressor(s) in 
service have been established by the 
record.  In reaching this determination, 
address any credibility questions raised 
by the record.

4.  If, and only if, the record 
establishes the existence of a 
stressor(s), arrange for the veteran to 
be afforded a VA psychiatric examination.  
The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

It must be specified for the examiner the 
stressor or stressors that are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.

5.  Following completion of the 
foregoing, readjudicate the claim, with 
consideration of all requirements under 
38 U.S.C.A. § 5103.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of all evidence received since 
the April 2004 Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the 38 U.S.C.A. § 5103.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals
 
 
 
 


